Case 8:16-cr-00076-JVS Document 1056 Filed 03/24/20 Page 1 of 7 Page ID #:11999



   1 PAUL S. MEYER, State Bar No. 51146
     PAUL S. MEYER, A PROFESSIONAL CORPORATION
   2 695 Town Center Drive, Suite 875
     Costa Mesa, California 92626
   3 Telephone: 714 754 6500
     Facsimile: 714 979 9047
   4 Email:      pmeyer@meyerlawoc.com
   5 JOEL LEVINE, State Bar No. 52565
     JOEL LEVINE, A PROFESSIONAL CORPORATION
   6 695 Town Center Drive, Suite 875
     Costa Mesa, California 92626
   7 Telephone: 714 662 4462
     Facsimile: 714 979 9047
   8 Email:      jlesquire@cox.net
   9 Attorneys for Defendant GILBERT N. MICHAELS
  10
  11                       UNITED STATES DISTRICT COURT
  12                      CENTRAL DISTRICT OF CALIFORNIA
  13
  14 UNITED STATES OF AMERICA, )                CASE NO. SA-CR-16-76 -JVS
                                  )
  15                 Plaintiff,   )             DEFENDANT MICHAELS’ REQUEST
                                  )             FOR MODIFICATION OF
  16         vs.                  )             DETENTION ORDER IN LIGHT OF
                                  )             CHANGED CIRCUMSTANCES;
  17 GILBERT N. MICHAELS, et al., )             POINTS AND AUTHORITIES
                                  )
  18                 Defendants. )              Date and Time: As Set By The Court
                                  )             Telephonically Or Otherwise
  19                                            [Expediency Requested if Possible]
  20                                            Courtroom of Honorable James V. Selna
  21 TO THE HONORABLE COURT AND TO ALL PARTIES:
  22         PLEASE TAKE NOTICE that Defendant Gilbert N. Michaels moves the Court
  23 for an order granting Mr. Michaels release from custody in the Santa Ana Police
  24 Department Jail, on conditions of home detention with GPS, and any other terms as
  25 required by the Court, pending sentencing in this case. The United States Attorney
  26 has declined to stipulate. Mr. Michaels is 78 years old, with a documented 2017
  27 diagnosis of respiratory disorders (Congenital Obstructive Pulmonary Disorder –
  28                                            1
                                Defendant Michaels’ Request for Modification of Detention Order
                                      in Light of Changed Circumstances; Points and Authorities
Case 8:16-cr-00076-JVS Document 1056 Filed 03/24/20 Page 2 of 7 Page ID #:12000



   1 COPD; emphysema and chronic sinus disease) and reported documentation of
   2 breathing difficulties in the Santa Ana Police Department Jail prior to the COVID-19
   3 outbreak, and stethoscope nurse exam within the last 11 days. For someone of Mr.
   4 Michaels’ age, with his medical history, the current COVID-19 pandemic combined
   5 with the current conditions of his confinement in the jail poses a lethal threat. The
   6 risk of flight given the current global pandemic is very low, and reasonable
   7 conditions can be fashioned to ensure his future appearance at sentencing.1 In the
   8 face of the national and local emergency, many other jails are assessing inmates for
   9 release with similar health and age characteristics; ordering Mr. Michaels to home
  10 confinement with electronic monitoring is appropriate here.
  11          This request is based on the records of this case, materials previously presented
  12 to this Court in the previous hearing, the statements of Dr. Wolfe, attached hereto as
  13 Exhibit A, the materials attached hereto as Exhibits B to G, and any argument,
  14 telephonic or otherwise, set by the Court.
  15                             POINTS AND AUTHORITIES
  16          This Court ordered Mr. Michaels detained on the grounds of flight risk alone
  17 following the verdict in this case. Reporter’s Transcript of Proceedings, December
  18 19, 2019 (“R.T.”), at 29-33. But circumstances are vastly different now. This request
  19 is based on the grounds set forth in the previous notice of motion for bail pending
  20 sentencing, and additional facts, to wit: (1) Mr. Michaels’ age and respiratory
  21 conditions place him in the highest risk category for severe health consequences if
  22 exposed to the COVID-19 virus, and his continued incarceration could be
  23 life-threatening; (2) current global travel restrictions and the availability for
  24 technology to track Michaels significantly limit any concern that Mr. Michaels might
  25
  26   1
             In the previous order of this Court, Mr. Michaels was not found to be a danger to the
       community, unlike another case recently considered by this Court regarding detention order
  27   modification.
  28                                               2
                                   Defendant Michaels’ Request for Modification of Detention Order
                                         in Light of Changed Circumstances; Points and Authorities
Case 8:16-cr-00076-JVS Document 1056 Filed 03/24/20 Page 3 of 7 Page ID #:12001



   1 be a flight risk; and (3) the current changed situation makes it impossible for
   2 Michaels to assist his attorneys in preparing for his sentencing or appeal.
   3         Gilbert Michaels is 78 years old, and has a history of emphysema and chronic
   4 obstructive pulmonary disorder (C.O.P.D and emphysema), as described in the
   5 attached letter of Dr. Wolfe. See Ex. A. This diagnosis pre-dates Mr. Michaels’
   6 incarceration. The number of people infected with the COVID-19 virus is rising
   7 exponentially in this country, and this includes the current inmate population. Mr.
   8 Michaels’ situation includes a jail facility constantly accepting inmates with unknown
   9 exposures and often compromised physical conditions. The spread of COVID-19 is
  10 well documented as one of the most easily spread and infectious diseases to inflict
  11 humans.
  12         The national medical emergency poses a particular threat to the elderly and to
  13 individuals suffering from chronic respiratory illness. The Centers for Disease
  14 Control (CDC) report that 80% of COVID-19 deaths in the United States have
  15 occurred among individuals over the age of 65, even though this group represents less
  16 than a third of COVID-19 cases. See Ex. B at 1. The risk posed by COVID-19 rises
  17 sharply with age: while the fatality rate for those under 55 is less than one percent,
  18 the fatality rate for individuals over age 75 is roughly one in ten, and for those over
  19 85 roughly one in four. Id. at 3.
  20         The COVID-19 fatality rate is even higher for individuals who suffer from
  21 chronic respiratory diseases. A late February 2020 World Health Organization
  22 (WHO) report indicated that the COVID-19 fatality rate is roughly 5.7 times higher
  23 for individuals with chronic respiratory disease. Ex. C at 12. The Chinese Center for
  24 Disease Control and Prevention indicated that in China, the COVID-19 fatality rate
  25 for individuals with chronic respiratory disease is seven times higher than for
  26 otherwise healthy individuals. Ex. D at 4. Mr. Michaels suffers from not one, but
  27 two chronic respiratory diseases: emphysema and COPD. See Ex. A. Mr. Michaels’
  28                                              3
                                  Defendant Michaels’ Request for Modification of Detention Order
                                        in Light of Changed Circumstances; Points and Authorities
Case 8:16-cr-00076-JVS Document 1056 Filed 03/24/20 Page 4 of 7 Page ID #:12002



   1 chronic respiratory conditions, coupled with his age, put him in the highest risk
   2 category for death or extremely serious illness if exposed to the COVID-19.
   3         Under the conditions of Mr. Michaels’ confinement in the Santa Ana jail, his
   4 risk of exposure is far higher than if he were quarantined at home. To “reduce the
   5 risk of being exposed” to COVID-19, the CDC advises older adults to “take
   6 precautions to keep space between themselves and others, stay away from those who
   7 are sick, [and] avoid crowds as much as possible.” Ex. B at 4. However, it is literally
   8 impossible for Mr. Michaels to comply with the CDC’s recommendations to “keep
   9 space between [himself] and others, stay away from those who are sick, and avoid
  10 crowds” while he is confined to a crowded dormitory in the Santa Ana Jail. Mr.
  11 Michaels is in a unit with approximately 60 other individuals of unknown
  12 backgrounds and physical conditions. In the jail, it is not possible to take the sorts
  13 of other precautions currently recommended, such as avoiding surfaces touched by
  14 others.
  15         The risk of infection in the jail is high. Each day new inmates who have been
  16 arrested are introduced into the dormitory as other detainees are rotated out. These
  17 new arrests, of course, are coming from unknown environments, and could easily be
  18 carriers of the virus, even if asymptomatic. Further, through frequent drug use or
  19 other debilitating conditions, the new inmates are often themselves at a higher risk.
  20 Counsel for Mr. Michaels were advised by United States Probation over the weekend
  21 that the in custody interview scheduled with Mr. Michaels and counsel has been
  22 postponed due to health safety concerns. Counsel is aware that this may necessitate
  23 seeking a continuance of the date for sentencing,
  24         Several penal institutions have recognized the risk that COVID-19 poses to
  25 vulnerable populations, such as the elderly and the infirm, and the impossibility of
  26 taking proper COVID-19 precautions in a prison environment. Los Angeles,
  27 California, and Cuyahoga County, Ohio, have each released hundreds of vulnerable
  28                                             4
                                 Defendant Michaels’ Request for Modification of Detention Order
                                       in Light of Changed Circumstances; Points and Authorities
Case 8:16-cr-00076-JVS Document 1056 Filed 03/24/20 Page 5 of 7 Page ID #:12003



   1 prisoners because of COVID-19 concerns. Ex. E at 2-3. Similarly, New York intends
   2 to release prisoners who are “most vulnerable to infection due to underlying health
   3 problems” after a prisoner contracted COVID-19 at Riker’s Island jail in New York
   4 City. Id. at 2. These institutions have recognized that the incarceration of these
   5 vulnerable populations could be a death sentence. Here, Mr. Michaels’ continued
   6 incarceration poses a clear and present danger to his health, and further incarceration
   7 could be life-threatening given his age and chronic respiratory conditions.
   8         Due to the global pandemic, the risk of flight which was the basis for this
   9 Court’s detention order has dramatically decreased. Mr. Michaels’ previous request
  10 for bail was denied by the Court not because Mr. Michaels was deemed a danger to
  11 the community, but because the Court was concerned that he might be a flight risk.
  12 R.T. at 33. Recent developments have greatly constricted the ability of persons to
  13 travel internationally, however, mitigating this concern. The United States has closed
  14 the borders with Canada and Mexico to all nonessential travel. Ex. F at 1. The
  15 European Union has banned nonessential travel to the 26 Schengen countries. Id. at
  16 9. Australia and New Zealand have taken similar measures, as have much of South
  17 and Central America and several countries in East Asia. Id. at 2-8. The number of
  18 countries prohibiting nonessential travel continues to grow, and many countries
  19 which allow such travel have instituted mandatory quarantine periods for new
  20 arrivals. Id. Under these conditions, it would be close to impossible for a 78-year-old
  21 man with pre-existing health conditions, recently convicted and on federal
  22 supervision, to abscond. As this Court is aware, Mr. Michaels has not traveled abroad
  23 since 2015, and he long ago surrendered his passport. R.T. at 5, 30. The Court could
  24 order that he be confined at home with an ankle monitor.
  25         Finally, Mr. Michaels has been unable to effectively assist counsel in preparing
  26 for his sentencing. As this Court has previously observed, Mr. Michaels is facing the
  27 possibility of a sentence in this case that would effectively be a life sentence. R.T.
  28                                              5
                                  Defendant Michaels’ Request for Modification of Detention Order
                                        in Light of Changed Circumstances; Points and Authorities
Case 8:16-cr-00076-JVS Document 1056 Filed 03/24/20 Page 6 of 7 Page ID #:12004



   1 32. The issues relevant to both his sentencing and a future appeal include complex
   2 factual issues based on an extensive trial record. His participation is critical to enable
   3 his counsel to effectively represent him. While this Court assumed that his prior
   4 employees would assist him in preparing for sentencing and appeal, in fact they have
   5 been unavailable and of no help. While Mr. Michaels previously had regular access
   6 to a telephone to communicate with his counsel, with the current COVID-19 crisis
   7 more inmates are regularly using the phone and Mr. Michaels’ access to the phone
   8 has been severely limited. In addition, he and other inmates were recently in
   9 lockdown for several days (presumably because of a staff shortage at the jail), and he
  10 was entirely unable to speak with his attorneys. Given these conditions, this Court’s
  11 prior assumption that Mr. Michaels would be able to assist his attorneys in preparing
  12 for sentencing or appeal is no longer a valid assumption.
  13         Ohio Chief Justice Maureen O’Connor recently “urge[d] judges to use their
  14 discretion to release people held in jail, and release incarcerated individuals, who are
  15 in a high-risk category for being infected with the virus.” Ex. G. We pray the Court
  16 heed Chief Justice O’Connor’s advice and grant Mr. Michaels an order of home
  17 detention with GPS monitoring by Pretrial Services under any terms and conditions
  18 deemed appropriate by the Court.
  19         We respectfully ask the Court to consider that we are seeking a much more
  20 restrictive situation than approved by Pretrial Services in December 2019 which
  21 sought simply an ankle monitor and continuation of previous bail conditions. Mr.
  22 / / /
  23 / / /
  24 / / /
  25 / / /
  26 / / /
  27 / / /
  28                                              6
                                  Defendant Michaels’ Request for Modification of Detention Order
                                        in Light of Changed Circumstances; Points and Authorities
Case 8:16-cr-00076-JVS Document 1056 Filed 03/24/20 Page 7 of 7 Page ID #:12005



   1 Michaels has abided by every previous order of this Court over a more-than-three-
   2 year period. We appreciate the Court’s thorough approach and are hopeful that this
   3 good faith request may be granted.
   4
   5                                      Respectfully submitted,
   6 Dated: March 24, 2020                PAUL S. MEYER
                                          A PROFESSIONAL CORPORATION
   7
   8                                      /s/ Paul S. Meyer
                                          PAUL S. MEYER
   9                                      Attorney for Defendant
                                          GILBERT N. MICHAELS
  10
  11
  12 Dated: March 24, 2020                JOEL LEVINE
                                          A PROFESSIONAL CORPORATION
  13
  14                                      /s/ Joel Levine
                                          JOEL LEVINE
  15                                      Attorney for Defendant
                                          GILBERT N. MICHAELS
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                            7
                                Defendant Michaels’ Request for Modification of Detention Order
                                      in Light of Changed Circumstances; Points and Authorities
